DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #17/456,036 filed on 22 November 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2014/0013641 to Warburton et al (Warburton).
Regarding Claim 15, Warburton discloses a bolt assembly comprising:
a bolt body including opposing sidewalls and a bolt cavity defined between said opposing sidewalls with a firing pin axis extending through said bolt cavity (see fig.4), wherein a handle opening is defined by said bolt body (see fig.4, 21);

 bolt handle including a knob portion (32) and a body portion (34b), wherein said body portion is insertable through said handle opening of said bolt body (see figs. 4-5), and wherein an aperture having first and second portions is defined by said body portion (see marked fig.1 below);
wherein said first portion has a cross-sectional dimension that is larger than a corresponding cross-sectional dimension of said second portion (see marked fig.1 below); and
wherein said first portion of said aperture is positioned closer to said knob portion of said bolt handle than said second portion of said aperture (see marked fig.1 below).
Regarding Claim 16, Warburton discloses the bolt assembly of claim 15, wherein a distal end of said bolt handle is positioned outside an outer perimeter of said bolt body when said first portion of said aperture is aligned with said firing pin axis (fig.5, 32).
Regarding Claim 17, Warburton discloses the bolt assembly of claim 16, wherein said distal end of said bolt handle is flush with or within said outer perimeter of said bolt body when said second portion of the aperture is aligned with said firing pin axis (fig.5, distal end proximate 34a, fig.7 shows flush).

    PNG
    media_image1.png
    568
    732
    media_image1.png
    Greyscale

Marked Figure 1

Allowable Subject Matter
Claims 1-14 are allowed.
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998. The examiner can normally be reached M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN COOPER/Primary Examiner, Art Unit 3641